Citation Nr: 0943784	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  01-00 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
cervical spine injury/strain (cervical spine disability), 
evaluated as 30 percent disabling, from March 27, 2007.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The Veteran served on active duty from December 1972 to 
December 1975.  He also served in the Army Reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In February 2003 and September 2006, the Veteran testified at 
Board hearings at the RO.  Transcripts of the proceedings are 
of record.

In July 2003 and February 2007, the Board remanded this claim 
for additional development.

In an October 2007 rating decision, the Veteran's cervical 
spine injury was increased to 20 percent disabling, from 
November 28, 2005, to March 26, 2007; and to 30 percent 
disabling, from March 27, 2007.

The Board again remanded the claim in March 2008 for further 
development and consideration. 

The Veteran, in a statement received in October 2008, 
withdrew his appeal regarding entitlement to an increased 
rating for cervical spine disability prior to March 27, 2007.


FINDING OF FACT

From March 27, 2007, the preponderance of the evidence shows 
no evidence of ankylosis or incapacitating episodes due to 
the Veteran's service-connected cervical spine disability.


CONCLUSION OF LAW

From March 27, 2007, the criteria for an evaluation in excess 
of 30 percent for cervical spine disability have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5287, 5290, 5293; 38 C.F.R. § 4.71a, Diagnostic Codes 
5237, 5242.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant with notice in September 2006, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in an 
October 2007 supplemental statement of the case, following 
the provision of notice.  The appellant has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

To evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  A veteran may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007). 

When evaluating a loss of range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  When the pertinent diagnostic criteria provide for a 
rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
"'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id. at 206.

The general rating criteria for spinal disabilities under 38 
C.F.R. § 4.71a, were revised in September 2003.  The timing 
of this change requires the Board to first consider the claim 
under the old regulations during the entire appeal period.  
It considers the claim under the new regulations after the 
effective date of the new regulations.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under the regulations in effect prior to September 26, 2003, 
severe limitation of cervical motion warranted a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5290.  A 30 
percent rating was also warranted when the cervical spine was 
favorably ankylosed.  38 C.F.R. § 4.7la, Code 5287.  If the 
cervical spine was unfavorably, ankylosed, a 40 percent 
rating was warranted.  Id.

Effective September 23, 2003, a 20 percent evaluation is 
warranted for forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees.  A 30 percent evaluation is warranted when 
forward flexion of the cervical spine is 15 degrees or less 
or there is favorable ankylosis of the entire cervical spine.  
A 40 percent evaluation is warranted when there is 
unfavorable ankylosis of the cervical spine.

Note (1): VA will evaluate any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  Id.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The normal ranges 
of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.

The RO granted the Veteran a 30 percent evaluation from March 
27, 2007.  He is also in receipt of separate 30 percent and 
40 percent ratings for radiculopathy associated with his 
cervical spine disability.

The Veteran was originally rated under "old" Diagnostic 
Code 5290, and currently under "new" Diagnostic Code 5237.  
To warrant a 40 percent under both the former and the current 
criteria, the evidence needs to show that the cervical spine 
is unfavorably ankylosed.  As the Veteran has movement in his 
cervical spine, see VA examination dated in March 2007 and 
May 2008, he does not have ankylosis of the cervical spine.  
Accordingly, a higher evaluation is not warranted.

Because the Veteran is at the maximum evaluation for 
limitation of cervical motion, the holding in DeLuca does not 
apply.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The rating criteria pertaining to intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was 
amended effective September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).  Effective September 26, 
2003, the rating criteria for evaluating other spine 
disorders were amended.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003); see also corrections at 69 Fed. Reg. 32, 
449 (June 10, 2004).  More specifically, effective September 
23, 2002, VA amended the criteria for rating intervertebral 
disc syndrome only, but continued to evaluate that disease 
under Diagnostic Code 5293.  See 67 Fed. Reg. 54, 345 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003)).  Effective September 26, 2003, VA updated the 
entire section of the rating schedule that addresses 
disabilities of the spine. 

Higher evaluations were potentially available for 
intervertebral disc syndrome under old Diagnostic Code 5293.  
A 10 percent evaluation was warranted for mild symptoms, 20 
percent for moderate, recurring attacks, 40 percent for 
severe recurring attacks with intermittent relief, and 60 
percent for pronounced persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief.  The Veteran is already in 
receipt of a rating higher than 60 percent because he is in 
receipt of separate 30 percent and 40 percent ratings for 
radiculopathy associated with his cervical spine disability, 
rated 30 percent disabling, under the "new" rating 
criteria.

Under the "new" rating criteria, a 40 percent evaluation is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months, and a 60 percent 
evaluation is assigned for incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Formula for Rating Incapacitating Episodes, 
Note (1).

The March 2007 VA examination report stated that the Veteran 
was not prescribed bed rest by physician in the past 12 
months.  Therefore, a higher rating is not warranted under 
Diagnostic Code 5243.

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral 
is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is adequate.  A rating 
in excess of that assigned is provided for certain 
manifestations of the service-connected disorder but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disability.  The Veteran has not required 
hospitalization due to the service-connected disability, and 
marked interference of employment has not been shown.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required.

At no time during the pendency of this claim, has the 
disability been more or less disabling than as currently 
rated.  The preponderance of the evidence is against the 
claim; there is no doubt to be resolved; and an increased 
rating is not warranted. 

ORDER

Entitlement to an increased rating for service-connected 
cervical spine disability from March 27, 2007, is denied.   



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


